            Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


ECOFACTOR, INC.,

                        Plaintiff,                    Case No. 6:21-cv-00244

                v.                                    JURY TRIAL DEMANDED

JOHNSON CONTROLS INTERNATIONAL,
PLC

                        Defendant.



                  COMPLAINT FOR PATENT INFRINGEMENT AGAINST
                    JOHNSON CONTROLS INTERNATIONAL, PLC

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff EcoFactor, Inc. (“Plaintiff” or “EcoFactor”)

makes the following allegations against Defendant Johnson Controls International, PLC

(“Defendant”):

                                         INTRODUCTION

       1.        This complaint arises from Defendant’s unlawful infringement of the following

United States patents owned by EcoFactor, each of which generally relate to smart thermostat

systems, smart HVAC systems, and smart HVAC control systems technology: United States Patent

Nos. 8,423,322 (“’322 patent”); 8,019,567 (“’567 patent”); 10,612,983 (“’983 patent”); and

8,886,488 (“’488 patent”) (collectively, the “Asserted Patents”) (collectively, the “Asserted

Patents”). EcoFactor owns all right, title, and interest in each of the Asserted Patents.

       2.        EcoFactor is a privately held company, having its principal place of business at 441

California Avenue, Number 2, Palo Alto, CA 94301. EcoFactor was founded in 2006 and is



                                                  1
            Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 2 of 17




headquartered in Palo Alto, California. EcoFactor is a leader in smart home energy management

services. EcoFactor delivers smart home energy management services that improve energy

efficiency, reduce energy bills and vastly increase demand response efficacy – all while

maintaining consumer comfort. EcoFactor’s patented big-data analytics and machine learning

algorithms collect and process massive amounts of residential data – including home

thermodynamics, family comfort preferences and schedules, plus external data such as weather –

to continually monitor, adapt and learn for optimum energy savings. The company provides

homeowners significant cost savings and energy usage benefits. EcoFactor’s award-winning

service has been offered through channel partners such as utilities, energy retailers, broadband

service providers and HVAC companies.

       3.       EcoFactor transformed how homes use energy by applying advanced analytics to

connected devices in the home. EcoFactor developed a suite of software known as the “EcoFactor

Platform” that incorporates EcoFactor’s patented data analytics and machine learning algorithms,

as well as EcoFactor’s award-winning smart HVAC control technologies. The EcoFactor Platform

is software that runs on servers, including cloud servers, in the United States, and provides service

to customers in the United States. The source code of the EcoFactor Platform, including for

example the platform, quant, and mobile application source code, that comprises the EcoFactor

Platform was designed by, created by, and is continuously maintained and improved by EcoFactor

employees working in the United States. The EcoFactor Platform actively manages thermostats

on occupants’ behalf in intelligent ways that improve comfort while helping them save time,

energy and money. Utilities, home service providers and homeowners rely on EcoFactor for

demand response, energy efficiency, and HVAC performance monitoring services. The EcoFactor

Platform includes the software that practices EcoFactor’s patents on these features. For example,




                                                 2
            Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 3 of 17




the EcoFactor Platform includes EcoFactor’s patented techniques for monitoring the health and

performance of HVAC systems over time, smart thermostat scheduling to improve energy savings

and optimize comfort for occupants, and thermodynamic modeling of the user’s home and HVAC

system to enable dynamic pre-cooling and pre-heating to further improve comfort, save energy, or

both, by creating comfortable schedules that also shift energy usage out of periods of peak energy

demand.

       4.       The patented innovations at issue in this action were invented by EcoFactor

engineers and researchers. EcoFactor has played a significant role in the development and

advancement of such improvements to energy management technology—and the domestic market

for them. EcoFactor has expended tens of millions of dollars of research and development and

technical services and support in the United States. In recent years, an explosion of imported

products that infringe EcoFactor’s innovative Asserted Patents has significantly eroded

EcoFactor’s market standing. This infringement action is about several patented improvements to

smart thermostat systems, smart HVAC systems, and smart HVAC control systems—which took

years of research and millions of dollars in U.S. investments to develop, and which are infringed

by Defendant’s accused products.

                                            PARTIES

       5.       Plaintiff EcoFactor is a privately held company, having its principal place of

business at 441 California Avenue, Number 2, Palo Alto, CA 94301. EcoFactor was founded in

2006 and is headquartered in Palo Alto, California. EcoFactor is the sole owner of all right, title,

and interest in each Asserted Patent.

       6.       On information and belief, Defendant Johnson Controls International, PLC is an

Irish company with principal place of business at One Albert Quay, Cork, Ireland, T12 X8N6.




                                                 3
            Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 4 of 17




Defendant designs and manufactures and/or has manufactured on its behalf abroad the Accused

Products that are then sold for importation into the United States, imported into the United States,

and/or sold, offered for sale, and/or used within the United States after importation.

                                 JURISDICTION AND VENUE

       7.       This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       8.       This Court has personal jurisdiction over Defendant in this action because

Defendant has committed acts within this District giving rise to this action, and has established

minimum contacts with this forum such that the exercise of jurisdiction over Defendant would not

offend traditional notions of fair play and substantial justice. Defendant, directly and through

subsidiaries or intermediaries, has committed and continue to commit acts of infringement in this

District by, among other things, importing, offering to sell, and selling products that infringe the

asserted patents.

       9.       Venue is proper in this District. Venue is proper as to a foreign defendant in any

district. 28 U.S.C. § 1391(c)(3); In re HTC Corp., 889 F.3d 1349 (Fed. Cir. 2018). Defendant is a

foreign corporation organized under the laws of Ireland, with a principal place of business in Cork,

Ireland.

                         THE TECHNOLOGY AND PRODUCTS AT ISSUE

       10.      The products accused of infringing one or more of the Asserted Patents are smart

thermostat systems, smart HVAC systems, smart HVAC control systems, and all components

(including accessories) thereof offered for sale by Defendant.

       11.      The Accused Products include thermostat systems that connect to and control an




                                                  4
         Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 5 of 17




HVAC system, they include smart HVAC systems, and they include components of such systems

such as, for example, hubs, panels, and remote sensors. These thermostat devices communicate

over a network with other devices and systems offered by the Defendant. The Accused Products

connect to the network managed by the Defendant via the Internet. For example, the Accused

Products connect to Defendant’s networked servers and data centers, online interfaces, and related

accessories.

       12.     When connected as designed, the Accused Products form a smart thermostat

system, smart HVAC system, and/or smart HVAC control system. Defendant’s smart thermostat

systems are “smart” because they are designed to connect to Defendant’s servers and data centers

(including, e.g., cloud-based servers and backend support), related online interfaces (including,

e.g., mobile apps and web portals), and related accessories (e.g., remote temperature sensors), upon

importation in the United States. Further, Defendant’s smart thermostat systems are “smart”

because they support and are marketed as providing features to end users that analyze thermostat

and HVAC system data gathered by the smart thermostat systems.

       13.     The Accused Products constitute the “frontend” of the smart thermostat system,

smart HVAC system, and/or smart HVAC control system. Such smart thermostat devices can be

programmed using the servers and the network maintained by Defendant and which form the

“backend” for the smart thermostat. Such smart thermostat systems can be programmed remotely

with a web or mobile application offered by Defendant. The web or mobile application

communicates with the smart thermostat via computer servers or data centers managed by the

Defendant, who sells and imports the smart thermostat. Each Defendant allows an end user to use

a web or mobile application on a mobile phone, tablet, laptop, or other computing device to control

the smart thermostat systems, such as by adjusting temperature settings. Defendant’s smart




                                                 5
           Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 6 of 17




thermostat systems also communicate data using the network. For example, Defendant’s smart

thermostat systems send and receive temperature data and/or temperature settings using the

network.

        14.     Defendant’s Accused Products are designed and specially made and adapted to

infringe claims of the Asserted Patents and to embody a material part of the claimed inventions.

The Accused Products are installed and used in the United States according to Defendant’s design

and instructions. Defendant has knowledge as well as notice of its infringement of each asserted

patent at least as of the date of this complaint. Defendant knowingly induces and encourages the

use of the Accused Products in the United States in a manner that infringes the asserted claims of

the Asserted Patents. Defendant infringes the Asserted Patents directly, through making, using,

selling, and/or offering for sale the Accused Products. Defendant also infringes the Asserted

Patents indirectly, both for example through contributory infringement as well as through induced

infringement. The infringement of the Asserted Patents is also attributable to Defendant.

Defendant and/or users of the Accused Products directs and controls use of the Accused Products

to perform acts that result in infringement the Asserted Patents, conditioning benefits on

participation in the infringement and establishing the timing and manner of the infringement.

                                            COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 8,423,322

        15.     EcoFactor realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        16.     EcoFactor owns all rights, title, and interest in U.S. Patent No. 8,423,322, titled

“system and method for evaluating changes in the efficiency of an HVAC system,” issued on April

16, 2013. Ex. 1 (’322 patent). Inventors of the ’322 patent are John Douglas Steinberg and Scott




                                                 6
         Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 7 of 17




Douglas Hublou. The ’322 patent is based on U.S. Pat. App. No. 13/230,610 filed on Sept. 12,

2011, which is a continuation of App. No. 12/211,690 filed on Sept. 16, 2008. The ’322 patent

also claims priority to Provisional App. No. 60/994,011, filed on Sept. 17, 2007. A true and correct

copy of the ’322 Patent is attached as Exhibit 1.

       17.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), such as Johnson’s smart thermostats (e.g.,

TEC3000, T9100/T9180), that directly infringe, literally and/or under the doctrine of equivalents,

claims of the ’322 Patent.

       18.     The infringement of the Asserted Patents is also attributable to Defendant.

Defendant and/or users of the Accused Products directs and controls use of the Accused Products

to perform acts that result in infringement the Asserted Patents, conditioning benefits on

participation in the infringement and establishing the timing and manner of the infringement.

       19.     Defendant also knowingly and intentionally induces infringement of claims of the

’322 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

and also through the filing and/or service of a complaint with the United States International Trade

Commission (ITC) pursuant to Section 337 of the Tariff Act of 1930, 19 U.S.C. § 1337, Defendant

has had knowledge of the ’322 Patent and the infringing nature of the Accused Products. Despite

this knowledge of the ’322 Patent, Defendant continues to actively encourage and instruct its

customers and end users (for example, through user manuals and online instruction materials on

its website) to use the Accused Products in ways that directly infringe the ’322 Patent. Defendant

does so knowing and intending that its customers and end users will commit these infringing acts.

Defendant also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’322 Patent, thereby specifically intending for and inducing its




                                                    7
          Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 8 of 17




customers to infringe the ’322 Patent through the customers’ normal and customary use of the

Accused Products.

       20.     Defendant has also infringed, and continue to infringe, claims of the ‘322 patent by

offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a

staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently are, contributorily infringing the ’322 patent, in

violation of 35 U.S.C. § 271(c).

       21.     The Accused Products satisfy all claim limitations of claims of the ’322 Patent. A

claim charts comparing independent claims of the ’322 Patent to representative Accused Product,

is attached as Exhibit 2.

       22.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured EcoFactor and are liable for infringement of the ’322

Patent pursuant to 35 U.S.C. § 271.

       23.     As a result of Defendant’s infringement of the ’322 Patent, EcoFactor is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

       24.     Defendant’s infringing activities have injured and will continue to injure EcoFactor,

unless and until this Court enters an injunction prohibiting further infringement of the ’322 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that




                                                 8
          Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 9 of 17




come within the scope of the patent claims.

                                            COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 8,019,567

        25.     EcoFactor realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        26.     EcoFactor owns by assignment all rights, title, and interest in U.S. Patent No.

8,019,567 (the “’567 Patent”), titled “system and method for evaluating changes in the efficiency

of an HVAC system,” issued on September 13, 2011. Ex. 3 (’567 patent). Inventors of the ’567

patent are John Douglas Steinberg and Scott Douglas Hublou. The ’567 patent is based on U.S.

Pat. App. No. 12/211,690 filed on September 16, 2008. The ’567 patent claims priority to

Provisional App. No. 60/994,011, filed on September 17, 2007. A true and correct copy of the ’567

Patent is attached as Exhibit 3.

        27.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), such as Johnson’s smart thermostats (e.g.,

TEC3000, T9100/T9180), that directly infringe, literally and/or under the doctrine of equivalents,

claims of the ’567 Patent.

        28.     The infringement of the Asserted Patents is also attributable to Defendant.

Defendant and/or users of the Accused Products directs and controls use of the Accused Products

to perform acts that result in infringement the Asserted Patents, conditioning benefits on

participation in the infringement and establishing the timing and manner of the infringement.

        29.     Defendant also knowingly and intentionally induces infringement of claims of

the ’567 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

and also through the filing and/or service of a complaint with the United States International Trade




                                                 9
         Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 10 of 17




Commission (ITC) pursuant to Section 337 of the Tariff Act of 1930, 19 U.S.C. § 1337, Defendant

has had knowledge of the ’567 Patent and the infringing nature of the Accused Products. Despite

this knowledge of the ’567 Patent, Defendant continues to actively encourage and instruct its

customers and end users (for example, through user manuals and online instruction materials on

its website) to use the Accused Products in ways that directly infringe the ’567 Patent. Defendant

does so knowing and intending that its customers and end users will commit these infringing acts.

Defendant also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’567 Patent, thereby specifically intending for and inducing its

customers to infringe the ’567 Patent through the customers’ normal and customary use of the

Accused Products.

       30.     Defendant has also infringed, and continue to infringe, claims of the ‘567 patent by

offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a

staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently are, contributorily infringing the ’567 patent, in

violation of 35 U.S.C. § 271(c).

       31.     The Accused Products satisfy all claim limitations of claims of the ’567 Patent. A

claim chart comparing independent claims of the ’567 Patent to representative Accused Product,

is attached as Exhibit 4.

       32.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured EcoFactor and are liable for infringement of the ’567




                                                10
         Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 11 of 17




Patent pursuant to 35 U.S.C. § 271.

        33.     As a result of Defendant’s infringement of the ’567 Patent, EcoFactor is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

        34.     Defendant’s infringing activities have injured and will continue to injure EcoFactor,

unless and until this Court enters an injunction prohibiting further infringement of the ’567 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 10,612,983

        35.     EcoFactor realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        36.     EcoFactor owns by assignment all rights, title, and interest in U.S. Patent No.

10,612,983 (the “’983 Patent”), titled “system and method for evaluating changes in the efficiency

of an HVAC system,” issued on April 7, 2020. Ex. 5 (’983 patent). Inventors of the ’983 patent

are John Douglas Steinberg and Scott Douglas Hublou. The ’983 patent is based on U.S. Pat. App.

No. 16/374,083 filed on April 3, 2019. The ’983 patent claims priority to Provisional App. No.

60/994,011, filed on September 17, 2007. A true and correct copy of the ’983 Patent is attached as

Exhibit 5.

        37.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), such as Johnson’s smart thermostats (e.g.,

TEC3000, T9100/T9180), that directly infringe, literally and/or under the doctrine of equivalents,




                                                 11
         Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 12 of 17




claims of the ’983 Patent.

       38.     The infringement of the Asserted Patents is also attributable to Defendant.

Defendant and/or users of the Accused Products directs and controls use of the Accused Products

to perform acts that result in infringement the Asserted Patents, conditioning benefits on

participation in the infringement and establishing the timing and manner of the infringement.

       39.     Defendant also knowingly and intentionally induces infringement of claims of

the ’983 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

and also through the filing and/or service of a complaint with the United States International Trade

Commission (ITC) pursuant to Section 337 of the Tariff Act of 1930, 19 U.S.C. § 1337, Defendant

has had knowledge of the ’983 Patent and the infringing nature of the Accused Products. Despite

this knowledge of the ’983 Patent, Defendant continues to actively encourage and instruct its

customers and end users (for example, through user manuals and online instruction materials on

its website) to use the Accused Products in ways that directly infringe the ’983 Patent. Defendant

does so knowing and intending that its customers and end users will commit these infringing acts.

Defendant also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’983 Patent, thereby specifically intending for and inducing its

customers to infringe the ’983 Patent through the customers’ normal and customary use of the

Accused Products.

       40.     Defendant has also infringed, and continue to infringe, claims of the ‘983 patent by

offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a




                                                 12
         Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 13 of 17




staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently are, contributorily infringing the ’983 patent, in

violation of 35 U.S.C. § 271(c).

        41.     The Accused Products satisfy all claim limitations of claims of the ’983 Patent. A

claim chart comparing independent claims of the ’983 Patent to representative Accused Products,

is attached as Exhibit 6.

        42.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured EcoFactor and are liable for infringement of the ’983

Patent pursuant to 35 U.S.C. § 271.

        43.     As a result of Defendant’s infringement of the ’983 Patent, EcoFactor is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

        44.     Defendant’s infringing activities have injured and will continue to injure EcoFactor,

unless and until this Court enters an injunction prohibiting further infringement of the ’983 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                                COUNT IV

                            INFRINGEMENT OF U.S. PATENT NO. 8,886,488

        45.     EcoFactor realleges and incorporates by reference the foregoing paragraphs as if

fully set forth herein.

        46.     EcoFactor owns all right, title, and interest in U.S. Patent No. 8,886,488 (the “’488

patent”), which is titled “system and method for calculating thermal mass of a building,” issued




                                                 13
         Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 14 of 17




on November 11, 2014. Ex. 7 (’488 patent). Inventors of the ’488 patent are John Douglas

Steinberg and Scott Douglas Hublou. The ’488 patent is based on U.S. Pat. App. No. 13/409,729

filed on March 1, 2012. The ’488 patent claims priority to Provisional App. No. 60/994,011, filed

on September 17, 2007. A true and correct copy of the ’488 Patent is attached as Exhibit 7.

       47.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), such as Johnson’s smart thermostats (e.g.,

TEC3000, T9100/T9180), that directly infringe, literally and/or under the doctrine of equivalents,

claims of the ’488 Patent.

       48.     The infringement of the Asserted Patents is also attributable to Defendant.

Defendant and/or users of the Accused Products directs and controls use of the Accused Products

to perform acts that result in infringement the Asserted Patents, conditioning benefits on

participation in the infringement and establishing the timing and manner of the infringement.

       49.     Defendant also knowingly and intentionally induces infringement of claims of

the ’488 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this Complaint,

and also through the filing and/or service of a complaint with the United States International Trade

Commission (ITC) pursuant to Section 337 of the Tariff Act of 1930, 19 U.S.C. § 1337, Defendant

has had knowledge of the ’488 Patent and the infringing nature of the Accused Products. Despite

this knowledge of the ’488 Patent, Defendant continues to actively encourage and instruct its

customers and end users (for example, through user manuals and online instruction materials on

its website) to use the Accused Products in ways that directly infringe the ’488 Patent. Defendant

does so knowing and intending that its customers and end users will commit these infringing acts.

Defendant also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’488 Patent, thereby specifically intending for and inducing its




                                                 14
         Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 15 of 17




customers to infringe the ’488 Patent through the customers’ normal and customary use of the

Accused Product.

       50.     Defendant has also infringed, and continue to infringe, claims of the ‘488 patent by

offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a

staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently are, contributorily infringing the ’488 patent, in

violation of 35 U.S.C. § 271(c).

       51.     The Accused Products satisfy all claim limitations of claims of the ’488 Patent. A

claim chart comparing independent claims of the ’488 Patent to representative Accused Products,

is attached as Exhibit 8.

       52.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured EcoFactor and are liable for infringement of the ’488

Patent pursuant to 35 U.S.C. § 271.

       53.     As a result of Defendant’s infringement of the ’488 Patent, EcoFactor is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

       54.     Defendant’s infringing activities have injured and will continue to injure EcoFactor,

unless and until this Court enters an injunction prohibiting further infringement of the ’488 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that




                                                 15
             Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 16 of 17




come within the scope of the patent claims.

                                       PRAYER FOR RELIEF

        WHEREFORE, EcoFactor respectfully requests that this Court enter:

        a.       A judgment in favor of EcoFactor that Defendant has infringed, either literally

and/or under the doctrine of equivalents, the ’322 Patent, the ’567 Patent, the ’983 Patent, and

the ’488 Patent;

        b.       A permanent injunction prohibiting Defendant from further acts of infringement of

the ’322 Patent, the ’567 Patent, he ’983 Patent, and the ’488 Patent;

        c.       A judgment and order requiring Defendant to pay EcoFactor its damages, costs,

expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of the ’322

Patent, the ’567 Patent, he ’983 Patent, and the ’488 Patent;; and

        d.       A judgment and order requiring Defendant to provide an accounting and to pay

supplemental damages to EcoFactor, including without limitation, pre-judgment and post-

judgment interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to EcoFactor its reasonable attorneys’ fees against Defendant;

and

        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                     DEMAND FOR JURY TRIAL

        EcoFactor, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury

of any issues so triable by right.




                                                16
       Case 6:21-cv-00244-ADA Document 1 Filed 03/11/21 Page 17 of 17




Dated: March 11, 2021                     Respectfully submitted,

                                          /s/ Reza Mirzaie

                                          Reza Mirzaie
                                          Marc A. Fenster
                                          Kristopher Davis
                                          C. Jay Chung
                                          James Pickens
                                          Minna Chan
                                          RUSS AUGUST & KABAT
                                          12424 Wilshire Boulevard, 12th Floor
                                          Los Angeles, CA 90025
                                          Telephone: (310) 826-7474

                                          Matthew D. Aichele
                                          RUSS AUGUST & KABAT
                                          800 Maine Ave SW, Suite 200
                                          Washington, DC. 20024
                                          Telephone: (202) 664-0623

                                          Attorneys for Complainant EcoFactor, Inc.




                                     17
